Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowans et al. (US 2020/0289347 A1), hereinafter Gowans, further in view of Duesterhoft et al. (US 2013/0271278 A1), hereinafter Duesterhoft.

Regarding Claim 1 and 12, Gowans teaches: A system and method (abstract/ paragraph 0002) comprising: a wound dressing (figure 1A) comprising: a temperature sensing layer (paragraph 0216); and a cover layer comprising a substrate (would contact layer 105) and a backing layer (layer 107); and an electronics component comprising a power source, an electronic control unit (ECU), and a communications interface positioned within a housing and removably coupled to the temperature sensing layer of the wound dressing (Figure 3i), wherein the electronics component is configured to: receive a plurality of temperature readings from the temperature sensing layer, each of the plurality of temperature readings corresponding to a temperature of an area around a wound (paragraph 0239; figure 3A – thermistors 321 form an array). Gowans does not mention that the system provides an indication of potential infection of the wound based the plurality of temperature readings.  
Duesterhoft teaches a wound dressing with temperature sensors that indicate based on a plurality of temperature readings, a potential infection of the wound (paragraph 0122; 0170, 0173, 0177) . It would have been obvious to one of ordinary skill in the art before the effective fling date to have modified the system of Gowans wherein the system provides an indication of potential infection of the wound based the plurality of temperature readings in order to alert a healthcare provider and improve patient care.
Regarding Claim 2, 16, Gowans in view of Duesterhoft teach: The system of claim 1, method of claim 12 wherein the plurality of temperature readings are received from a plurality of locations with respect to the wound (figure 3A; temperature sensors 321).
Regarding Claim 3, Gowans in view of Duesterhoft teach: The system of claim 1. Gowans in view of Duesterhoft do not explicitly mention wherein each of the plurality of temperature readings is obtained within about 1.5 cm from an edge of the wound but do mention a plurality sensor around the wound site (figure 3A).  It would have been obvious to one of ordinary skill in the art, before the effective fling date to have modified the system wherein each of the plurality of temperature readings is obtained within about 1.5 cm from an edge of the wound as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 4, and 17, Gowans in view of Duesterhoft teach: The system of claim 1. Gowans in view of Duesterhoft do not explicitly mention wherein each of the plurality of temperature readings is obtained within about 1.25 cm from an edge of the wound but do mention a plurality sensor around the wound site (figure 3A).  It would have been obvious to one of ordinary skill in the art, before the effective fling date to have modified the system wherein each of the plurality of temperature readings is obtained within about 1.25 cm from an edge of the wound as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 6, Gowans in view of Duesterhoft teach: The system of claim 1, wherein a first temperature reading of the plurality of temperature readings is received at a first time and when a second temperature reading of the plurality of temperature readings is received at a second time that is different from the first time (paragraph 0122 – change in temperature between first and second signals – elevated).
Regarding Claim 10, and 18 Gowans in view of Duesterhoft teach: The system of claim 1, and method of claim 12 wherein each of the plurality of temperature readings is received within about 48 hours after surgery (Gowans - the temperatures would be received as soon as the sensor is placed and connected – 0239-0248).  
Regarding Claim 11,  Gowans in view of Duesterhoft teach: The system of claim 1, further comprising a pH sensor for detecting a pH of secretions from the wound, wherein the pH sensor is coupled to the electronics component and the electronics component is configured to: determine a change in the pH of the wound (Gowans - paragraph 0236). Gowans does not explicitly mention the pH sensor is used to provide an indication of potential infection of the wound based on the change in the pH of the wound. 
  Duesterhoft teaches the pH sensors can also be used in a wound dressing and that, pH changes can indicate potential infection in the central wound region (paragraph 0083). It would have been obvious to one of ordinary skill in the art before the effective fling date to have modified the system of Gowans in view of Duesterhoft wherein the system provides an indication of potential infection of the wound based on the change in the pH of the wound in order to alert a healthcare provider and improve patient care.
Regarding Claim 19, Gowans in view of Duesterhoft teach: The method of claim 12, further comprising: transmitting an alert regarding the potential for infection to a receiving unit using the communications interface of the electronics component (Duesterhoft  paragraph 0141).  
Regarding Claim 20, Gowans in view of Duesterhoft teach: The method of claim 12, further comprising: decoupling the electronics component from the temperature sensing layer; removing the wound dressing comprising the temperature sensing layer from the wound;  Page 24 of 26 Docket # 10655.USU1 / 32938-289applying a subsequent wound dressing to the wound, the subsequent wound dressing comprising a subsequent temperature sensing layer; and coupling the electronics component to the subsequent temperature sensing layer (Gowans 0252, 0256-0257, 0262, replacement; Duesterhoft 0070; 0074; 0183)
Allowable Subject Matter
Claim 5, 7-8 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Gowans in view of Duesterhoft while mentioning changes in temperature indicate infection, fail to mention specific temperature levels that would indicate infections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791